
	

113 HR 86 IH: Cybersecurity Education Enhancement Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Education and the
			 Workforce and Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to
		  establish a program to award grants to institutions of higher education for the
		  establishment or expansion of cybersecurity professional development programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cybersecurity Education Enhancement
			 Act of 2013.
		2.Department of Homeland
			 Security Cybersecurity training programs and equipment
			(a)In
			 generalThe Secretary of Homeland Security, acting through the
			 Assistant Secretary of Cybersecurity, shall establish, in conjunction with the
			 National Science Foundation, a program to award grants to institutions of
			 higher education (and consortia thereof) for—
				(1)the establishment
			 or expansion of cybersecurity professional development programs;
				(2)the establishment
			 or expansion (or both) of associate degree programs in cybersecurity;
			 and
				(3)the purchase of
			 equipment to provide training in cybersecurity for either professional
			 development programs or degree programs.
				(b)Roles
				(1)Department of
			 Homeland SecurityThe Secretary, acting through the Assistant
			 Secretary and in consultation with the Director of the National Science
			 Foundation, shall establish the goals for the program established under this
			 section and the criteria for awarding grants.
				(2)National Science
			 FoundationThe Director of the National Science Foundation shall
			 operate the program established under this section consistent with the goals
			 and criteria established under paragraph (1), including soliciting applicants,
			 reviewing applications, and making and administering awards. The Director may
			 consult with the Assistant Secretary in selecting awardees.
				(3)FundingThe
			 Secretary shall transfer to the National Science Foundation the funds necessary
			 to carry out this section.
				(c)Awards
				(1)Peer
			 reviewAll awards under this section shall be provided on a
			 competitive, merit-reviewed basis.
				(2)FocusIn
			 making awards under this section, the Director shall, to the extent
			 practicable, ensure geographic diversity and the participation of women and
			 underrepresented minorities.
				(3)PreferenceIn
			 making awards under this section, the Director—
					(A)shall give
			 preference to applications submitted by consortia of institutions, to encourage
			 as many students and professionals as possible to benefit from the program
			 established under this section; and
					(B)shall give preference to any application
			 submitted by a consortium of institutions that includes at least one
			 institution that is eligible to receive funds under title III or V of the
			 Higher Education Act of 1965.
					(d)Institution of
			 higher education definedIn this section the term
			 institution of higher education has the meaning given that term
			 in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for carrying out this section $3,700,000 for each of fiscal years
			 2012 and 2013.
			3.E-Security Fellows
			 Program
			(a)Establishment of
			 programSubtitle C of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
				
					226.E-Security
				Fellows Program
						(a)Establishment
							(1)In
				generalThe Secretary shall establish a fellowship program in
				accordance with this section for the purpose of bringing State, local, tribal,
				and private sector officials to participate in the work of the National
				Cybersecurity Division in order to become familiar with the Department’s stated
				cybersecurity missions and capabilities, including but not limited to—
								(A)enhancing Federal,
				State, local, and tribal government cybersecurity;
								(B)developing
				partnerships with other Federal agencies, State, local, and tribal governments,
				and the private sector;
								(C)improving and
				enhancing public/private information sharing involving cyber attacks, threats,
				and vulnerabilities;
								(D)providing and
				coordinating incident response and recovery planning efforts; and
								(E)fostering training
				and certification.
								(2)Program
				nameThe program under this section shall be known as the
				E-Security Fellows Program.
							(b)EligibilityIn
				order to be eligible for selection as a fellow under the program, an individual
				must—
							(1)have
				cybersecurity-related responsibilities; and
							(2)be eligible to
				possess an appropriate national security clearance.
							(c)LimitationsThe
				Secretary—
							(1)may conduct up to
				2 iterations of the program each year, each of which shall be 180 days in
				duration; and
							(2)shall ensure that
				the number of fellows selected for each iteration does not impede the
				activities of the Division.
							(d)ConditionAs
				a condition of selecting an individual as a fellow under the program, the
				Secretary shall require that the individual’s employer agree to continue to pay
				the individual’s salary and benefits during the period of the
				fellowship.
						(e)StipendDuring
				the period of the fellowship of an individual under the program, the Secretary
				shall, subject to the availability of appropriations, provide to the individual
				a stipend to cover the individual’s reasonable living expenses during the
				period of the
				fellowship.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
				
					
						Sec. 226. E-Security Fellows
				Program.
					
					.
			
